{¶ 23} I concur with the affirmation of the attorney fee award. I respectfully dissent, however, from enforcement of the June 1, 2006 deadline imposed for purging contempt. Kozma simply lacks the pecuniary means to make that deadline, and enforcement under these circumstances is trying to wring blood from a turnip. Kozma has made some headway toward purging his contempt, so he is not acting in derogation of the court's order. The more sensible approach here would be to remand the matter back to the court with instructions to establish a realistic payment schedule and avoid what would be a meaningless execution on the contempt order.